


PURCHASE AND SALE AGREEMENT






This Purchase and Sale Agreement (this “Agreement”) is dated, for reference
purposes only, as of the 8th day of June, 2007, and is by and between
WEGMAN/MANOR NUMBER ONE, LLC, a New York limited liability company, WEGMAN/MANOR
NUMBER TWO, LLC, a New York limited liability company, WEGMAN/MANOR NUMBER
THREE, LLC, a New York limited liability company and WEGMAN/FAMILY NUMBER FOUR,
LLC, a New York limited liability company (each a “Seller” and collectively, the
“Sellers”), and EMERITUS CORPORATION, a Washington corporation or its assignee
(“Purchaser”).


1.           PURCHASE AND SALE


On the terms and conditions set forth herein, the Sellers agree to sell to the
Purchaser and the Purchaser agrees to purchase from the Sellers, the following:


(a)           The real property situated in the State of New York, which are
more particularly described in Exhibit A attached hereto (the “Real Property”),
together with all of the improvements on the Real Property which, as of the date
of this Agreement, are and shall constitute at the time of “Closing” (as that
term is defined below) constitute licensed adult homes (collectively, the
“Facilities”).


(b)           Such equipment, furniture, fixtures, inventory, vehicles, supplies
(including linens, dietary supplies and housekeeping supplies but specifically
excluding food and other consumable inventories) and other tangible and
intangible personal property which is currently owned or shall be acquired by
Sellers prior to the Closing and located on the Real Property and used in
connection with the operation of the Facilities, including but not limited to,
all licenses, permits and approvals for the operation of the Facilities (to the
extent assignable), all guaranties and warranties provided to Sellers in
connection with the construction and equipping of the Facilities, all
entitlements, telephone numbers, any right, title or interest which Sellers may
have in and to any service marks, trademarks or trade names owned, used or
employed by Sellers in conjunction with the operation of the Facilities,
specifically including any rights of the Sellers in the names under which each
of the Facilities does business, and any trade marks related thereto and
goodwill associated therewith, but specifically excluding cash, cash equivalents
and accounts receivable for the period prior to the “Closing Date” (as defined
below) (collectively, the “Personal Property”).  The Real Property, Facilities
and Personal Property are sometimes hereinafter collectively referred to as
“Sellers’ Assets.”


(c)           The parties acknowledge that as of the date of this Agreement and
as of the date of the Closing (as defined below), each of the Facilities is
subject to a lease with Painted Post Partners, a Washington General Partnership
(the “Tenant”) initially dated as September 1, 1996 and as amended from time to
time (as in effect and amended, the “Lease”).  The Purchaser acknowledges that
substantially all of the assets described above as “Personal Property” are owned
or leased by the Tenant.   The Purchaser currently operates each of the
Facilities on behalf of the Tenant and is familiar with each of the Facilities,
their respective operation and condition.

 
 

--------------------------------------------------------------------------------

 



2.           PURCHASE PRICE


The aggregate purchase price payable by Purchaser to Sellers for Sellers’ Assets
shall be an amount equal to Eighty-eight Million Dollars ($88,000,000.00) (the
“Purchase Price”).  The Purchase Price shall be payable as follows:


(a)           Upon the expiration of the “Feasibility Period” (as that term is
defined below) and provided that Purchaser has not elected to terminate this
Agreement pursuant to its right to do so hereunder, One Hundred Thousand Dollars
($100,000.00) (the “Earnest Money”) shall be delivered by Purchaser to Ticor
Title Guarantee Title Insurance Company, located at Rochester, New York (the
“Escrow Agent”), which amount shall be deposited into an interest bearing
account, with any interest earned thereon accruing to the benefit of Purchaser.


(b)           Each Seller is currently obligated under certain mortgage loans
(collectively the “Existing Loans”) made by GMAC Commercial Mortgage Corporation
and M&T Real Estate Inc. (the “Existing Lender”), the repayment of which is
secured by a Mortgage and Security Agreement encumbering the Real Property (the
“Existing Mortgages”).  In the event Purchaser assumes the Existing Mortgages,
Purchaser shall receive at the time of Closing a credit against the Purchase
Price in an amount equal to the then current outstanding principal balance of
the Existing Loans.  In the event one or more of the Existing Mortgages are
assigned to Purchaser’s lender, the Sellers shall receive a credit against the
Purchase Price in an amount equal to one-half of the mortgage tax savings by
reason of such assignment.


(c)           The balance of the Purchase Price, which amount shall be equal to
the Purchase Price less the sum of (i) the amount of the Earnest Money and (ii)
if Purchaser assumes one or more of the Existing Loans, the outstanding
principal balance as of the Closing Date of such Existing Loans, shall be due
and payable either, by certified check or by wire transfer at Closing (the
“Remaining Balance”).


(d)           The Purchase Price shall be allocated among Sellers’ Assets in a
manner mutually acceptable to Sellers and Purchaser.  Except as specifically
provided in this Agreement, Purchaser does not hereby, or in connection
herewith, assume any liability of Sellers whatsoever in relation to Sellers’
Assets which relates to the period prior to Closing.




3.           CLOSING


The closing of the purchase and sale of the Sellers’ Assets under this Agreement
(the “Closing”) shall take place on or before the date five (5) days following
the satisfaction or waiver of the conditions to closing set forth in Paragraphs
13 and 14 (the “Closing Date”).  Closing shall occur at the offices of Phillips
Lytle LLP, 1400 First Federal Plaza, Rochester, New York or at such other place
as Purchaser and Sellers may mutually agree.  In the event the scheduled Closing
Date falls on a Saturday, Sunday or a legal holiday, the Closing Date shall be
the next business day thereafter.

 
2

--------------------------------------------------------------------------------

 



4.           CONVEYANCE


Conveyance of the Sellers’ Assets to Purchaser shall be effected by a warranty
deed with full covenants (the “Warranty Deed”) and bill of sale. Fee simple
insurable title to the Real Property and marketable title to the Personal
Property shall be conveyed from Sellers to Purchaser free and clear of all
liens, charges, easements and encumbrances of any kind, other than the
following:


(a)           Liens for real estate taxes not yet due and payable;


(b)           The lien of the Existing Mortgages and other security interest
provided by Sellers as security for the Existing Loans (provided that Purchaser
has assumed the Existing Loans), as provided for herein;


(c)           The rights of the Tenant under the Lease and the rights of the
residents under the Residential Agreements;


(d)           Covenants, easements and restrictions of record, providing the
improvements do not encroach upon any easement;


(d)           Condemnation of a portion of premises commonly known as Perinton
Park Manor to provide access between Chardonnay Drive and Courtney Drive, in the
Town of Perinton, Monroe County, New York; and


(e)           Such items of record as described in the Title Commitment (as
defined below) which are not objected to by Purchaser in accordance with the
terms of Paragraph 13(h).




5.           COSTS, PRORATIONS AND ADJUSTMENTS


The costs of the transaction and the expenses related to the ownership and
operation of the Sellers’ Assets shall be allocated among Sellers and Purchaser
as follows:


(a)           Sellers shall pay all recording fees due on the sale of the Real
Property and the Facilities.


(b)           Sellers shall pay any transfer taxes due on the sale of the Real
Property.   Purchaser shall pay any sales tax due on the sale of the Personal
Property.


(c)           Purchaser shall pay the cost of the premium for a standard owner’s
policy of title insurance in the full amount of the Purchase Price and the cost
of any additional premium in order to obtain extended coverage for said policy
or a simultaneous loan policy.


(d)           Purchaser shall pay for the cost of any redate of the Survey.

 
3

--------------------------------------------------------------------------------

 



(e)           Purchaser shall pay for the cost of the Phase I Report (as defined
below) which Purchaser may elect to obtain in connection with its Feasibility
Review of the Property.


(f)           All rents and expenses related to the ownership or operation of
the Sellers’ Assets shall be prorated as of the Closing Date, with Sellers
responsible for amounts attributable to the period prior to the Closing Date and
with Purchaser responsible for amounts attributable to the period from and after
the Closing Date.


(g)           Real and Personal Property taxes and assessments shall be prorated
as of the Closing Date, with Sellers responsible for taxes and assessments
attributable to the period prior to the Closing Date and with Purchaser
responsible for taxes and assessments attributable to the period from and after
the Closing Date.


(h)           Utilities serving the Real Property and the Facilities shall not
be adjusted.


(i)           Purchaser and Sellers shall each pay their own attorney’s fees.


(j)           Purchaser and Sellers shall share any escrow fees on a 50-50
basis.


(k)           Sellers shall pay the cost of obtaining and recording any releases
necessary to deliver title to the Sellers’ Assets in accordance with the terms
of this Agreement.


(l)           Purchaser shall be responsible for all fees related to the
licensure of the Facilities in Purchaser’s or Tenant’s name.


(m)           Purchaser shall pay for the recording fees incurred for recording
of the deed and Mortgage and for the payment of any required New York State
Mortgage Tax with respect to any mortgage.




6.           POSSESSION


At Closing, Purchaser shall be entitled to possession of the Sellers’ Assets,
subject only to the rights of the Tenant under the Lease and residents of the
Facilities under the Resident Agreements (as defined below).




7.           SELLERS’ REPRESENTATIONS AND WARRANTIES


Sellers hereby warrant and represents to Purchaser that:


(a)           Sellers’ Authority.  Each Seller has full power and authority to
execute and deliver this Agreement and all related documents and to carry out
the transactions contemplated herein. This Agreement is valid, binding and
enforceable against Sellers in accordance with its terms,

 
4

--------------------------------------------------------------------------------

 

except as such enforceability may be limited by creditors rights laws and
applicable principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).  The execution of this
Agreement and the consummation of the transaction contemplated herein do not
result in a breach of the terms and conditions of nor constitute a default under
or violation of, any law, regulation, court order, mortgage, note, bond,
indenture, agreement, license or other instrument or obligation to which Sellers
are now a party or by which Sellers or any of the assets of Sellers may be bound
or affected.


(b)           Title.  As of the Closing, Sellers shall have good and insurable
fee simple title to the Real Property and the Facilities, subject only to the
easements, reservations and encumbrances, if any, permitted under Paragraph 4,
and good and marketable title to the Personal Property free and clear of all
liens and encumbrances.


(c)           The Real Property.  The Facilities are located on certain parcels
of land more particularly described in Exhibit A attached hereto.  The
improvements on the Real Property are not to Sellers’ knowledge, located in an
area designated by the Director of the Federal Emergency Management Agency as a
special flood hazard area.  Sellers make no representation with respect to the
roofs of the Facilities, structural components of the Facilities, and major
mechanical systems at the Facilities, including, but not limited to, the air
conditioning, electrical and heating and ventilating systems.


(d)           Necessary Action.  Sellers will proceed with all due diligence to
take all action and obtain all consents prior to Closing necessary for it to
lawfully enter into and carry out the terms of this Agreement.


(e)           Taxes and Tax Returns.  All tax returns, reports and filings of
any kind or nature required to be filed by Sellers prior to Closing with respect
to its ownership and operation of the Facilities and its ownership of the Real
Property and the Personal Property have been properly completed and timely filed
in material compliance with all applicable requirements and all taxes or other
obligations which are due and payable by Sellers have been timely paid.


(f)           Litigation.  There is no litigation, investigation, or other
proceeding pending or, to the best of each Seller’s knowledge, threatened
against or relating to any of Sellers, its properties or business, which is
material to any of Sellers’ Assets or to this Agreement, or which would prevent
any Sellers from performing its obligations hereunder, and the transaction
contemplated herein has not been challenged by any governmental agency or any
other person, nor do Sellers know, or have reasonable grounds to know, of any
basis for any such litigation, investigation or other proceeding.


(g)           Books and Records.  All of the books and records maintained by
Sellers with respect to its ownership and/or operation of the Sellers’ Assets
are true, accurate and correct in all material respects.


(h)           Facilities Resident Agreements.  Purchaser has in its possession
copies of each of the resident agreements which have been entered into with the
residents of the Facilities and as are in effect (collectively the “Resident
Agreements”).

 
5

--------------------------------------------------------------------------------

 



(i)           Rent Roll.  Purchaser has in its possession a true and correct
rent roll which identifies each of the residents of the Facilities, the monthly
rent required to be paid by each such tenant and the date to which any such rent
has been paid.


(j)           Liens.  There are no mechanics’, materialmen’s or similar claims
or liens presently claimed or, to the best of Sellers’ knowledge, which will be
claimed against the Sellers’ Assets for work performed in connection with the
construction, maintenance or improvement of the Facilities or which has
otherwise been arranged for at the request of a Seller or of which any Seller
has knowledge.


(k)           Environmental Matters.  Except in accordance with and in full
compliance with, any and all applicable governmental laws, regulations and
requirements (collectively, the “Environmental Laws”) relating to environmental
and occupational health and safety matters and hazardous materials, substances
or wastes (as defined from time to time under any applicable federal, state or
local laws, regulations or ordinances), Sellers have not released into the
environment or discharged, placed or disposed of any such hazardous materials,
substances or wastes or caused the same to be so released into the environment
or discharged, placed or disposed of at, on or under the Sellers’ Assets. To
each Seller’s actual knowledge, no hazardous materials, substances or wastes are
located on the Real Property or the Facilities or have been released into the
environment or discharged, placed or disposed of in, on or under the Real
Property or the Facilities.  To each Seller’s actual knowledge, no underground
storage tanks are or have been located on the Real Property.  To each Seller’s
actual knowledge, the Real Property has never been used as a dump for waste
material.  To each Seller’s actual knowledge, the Real Property and the
Facilities and their prior uses comply with and at all times have complied with,
all Environmental Laws.


(l)           Employees.  Sellers have not hired and prior to Closing will not
hire any employees in connection with the intended operations at the Facilities.


(m)           Compliance with Law


(i)           The Sellers’ Assets are (and shall be as of the Closing Date) in
compliance with all currently applicable municipal, county, state and federal
laws, regulations, ordinances, standards and orders and with all municipal,
health, building and zoning by-laws and regulations (including, without
limitation, the building and zoning codes) where the failure to comply therewith
or to obtain a waiver therefrom could have a material adverse effect on the
business, property, condition (financial or otherwise) or operation of the
Sellers’ Assets; provided, however, the foregoing representation by Seller shall
not apply to any matters for which Emeritus is responsible for as the operator
of the Facility or Painted Post Partners is responsible for as lessee of the
Real Property;


(ii)           As of the Closing Date, there shall be no outstanding
deficiencies or work orders of any authority having jurisdiction over the
Sellers’ Assets requiring conformity to any applicable statute, regulation,
ordinance or by-law pertaining thereto; and



 
6

--------------------------------------------------------------------------------

 

(iii)  Sellers are not aware of any claim, requirement or demand of any agency
supervising or having authority over the Facilities to rework or redesign it or
to provide additional furniture, fixtures or equipment so as to conform to or
comply with any existing law, code or standard which has not been fully
satisfied prior to the date hereof or which will not be satisfied prior to the
Closing Date.


(n)           Operating Contracts.  Within fifteen (15) days following the
mutual execution of this Agreement, each Seller shall provide to Purchaser true
and correct copies of all operating contracts to which Sellers are a party in
connection with the operations to be conducted at the Facilities (the “Operating
Contracts”).  Sellers shall not enter into any additional Operating Contracts
without the prior written approval of Purchaser.  As of the Closing Date, each
of the Operating Contracts shall be in full force and effect and none of the
Operating Contracts shall have been modified or amended except as set forth in
any amendment provided to Purchaser.  As of the Closing Date, Sellers shall
certify in writing to Purchaser that Sellers are not in default of any of its
obligations under the Operating Contracts and that Sellers are not aware of any
default or any action which, with the passage of time or the giving of notice or
both would constitute a default, under the Operating Contracts by any other
party thereto.  At Closing, Sellers shall deliver to Purchaser duly executed
assignments of any of the Operating Contracts and where required the consent of
the contractive party, which Purchaser elects to assume pursuant to Paragraph
11(a) (iv) below.


(o)           The Facilities.  There is no action pending or, to the best
knowledge of each Seller, recommended by any state or federal agency having
jurisdiction thereof, or any action of any other type (either as of the date
hereof or as of the Closing Date) which would have a material adverse effect on
the Facilities, its operations or business.


(p)           Disclosure.  No representation or warranty by any Seller contained
in this Agreement and no statement contained in any certificate, list, exhibit,
or other instrument furnished or to be furnished to Purchaser pursuant hereto,
or in connection with the transaction contemplated hereby, contains or will
contain any untrue statement of a material fact, or omits or will omit to state
any material facts which are necessary in order to make the statements contained
herein or therein not misleading.




8.           PURCHASER’S REPRESENTATIONS AND WARRANTIES


Purchaser hereby warrants and represents to Sellers that:


(a)           Status of Purchaser.  Purchaser is a corporation duly organized
and validly existing under the laws of the State of Washington and is, or prior
to Closing will be, duly qualified to do business in the State of New York.


(b)           Authority.  Purchaser has full power and authority to execute and
to deliver this Agreement and all related documents, and to carry out the
transactions contemplated herein. This Agreement is valid, binding and
enforceable as against Purchaser in accordance with its terms, except as such
enforceability may be limited by creditors’ rights laws and applicable
principles of

 
7

--------------------------------------------------------------------------------

 

equity.  The execution of this Agreement and the consummation of the transaction
contemplated herein do not result in a breach of the terms and conditions of nor
constitute a default under or violation of Purchaser’s Articles of Incorporation
or By-laws or any law, regulation, court order, mortgage, note, bond, indenture,
agreement, license or other instrument or obligation to which Purchaser is a
party or by which Purchaser or any of the assets of Purchaser may be bound or
affected.


(c)           Litigation.  There is no litigation, investigation or other
proceeding pending or threatened against or relating to Purchaser, its
properties or business which is material to this Agreement, or which would
prevent Purchaser from performing its obligations hereunder, nor does Purchaser
know or have reasonable grounds to know of any basis for any such action.


(d)           Necessary Action.  Purchaser will proceed with all due diligence
to take all action and obtain all consents prior to Closing necessary for it to
lawfully enter into and carry out the terms of this Agreement, including, but
not limited to, obtaining the consent of its Board of Directors.


(e)           Disclosure.  No representation or warranty by Purchaser contained
in this Agreement and no statement contained in any certificate, list, exhibit,
or other instrument furnished or to be furnished to Sellers pursuant hereto, or
in connection with the transaction contemplated hereby, contains or will contain
any untrue statement of a material fact, or omits or will omit to state any
material facts which are necessary in order to make the statements contained
herein or therein not misleading.


(f)           Knowledge.  As operator of each of the Facilities, Purchaser has
no actual knowledge that the representations and warranties of the Sellers
contained in paragraph 7 hereof contain any untrue statement of a material fact
or omit to state any material facts which are necessary in order to make the
statements contained therein not misleading.


9.           BROKER


Sellers and Purchaser represent and warrant to each other that they have
employed no broker and/or finder in connection with this transaction. In the
event any claim, damage or cause of action for brokerage and/or finder’s fees is
asserted against a party to this Agreement who did not request such services,
the party through whom the broker and/or finder is making the claim shall
indemnify, defend (with an attorney of indemnitee’s choice) and hold harmless
the other party from and against any and all such claims, demands and causes of
action.




10.           SELLERS’ COVENANTS


(a)           Pre-Closing.  Between the date hereof and the Closing Date, except
as contemplated by this Agreement or with the prior written consent of
Purchaser:


(i)           Sellers will not enter into any operating contracts or service
agreements in connection with the operation of the Facilities;

 
8

--------------------------------------------------------------------------------

 



(ii)           Sellers will not enter into any Resident Agreements for the
Facilities;


(iii)           Sellers will not enter into any employment agreements in
connection with the operation of the Facilities;


(iv)           Other than as set forth in Paragraph 4, Sellers will satisfy and
discharge all claims, liens, security interests, tenancies (other than any
Operating Contracts which Purchaser elects to assume at Closing pursuant to the
terms hereof, the Lease and the Resident Agreements), and encumbrances on
Sellers’ Assets;


(v)           Each Seller will file all tax returns, reports and filings of any
kind or nature required to be filed by each Seller and will timely pay all taxes
or other obligations which are due and payable with respect to Sellers’ Assets;


(vi)           Sellers will not take any action inconsistent with its
obligations under this Agreement or which could hinder or delay the consummation
of the transactions contemplated by this Agreement;


(vii)           Sellers will not sell or agree to sell any of the items which
comprise the Personal Property nor otherwise enter into any agreement materially
affecting any of the Sellers’ Assets;


(viii)                      Sellers will maintain in force the existing hazard
and liability insurance policies, or comparable coverage, for the Sellers’
Assets as now may be in effect;


(ix)           Sellers will not enter into any contract or commitment affecting
the Sellers’ Assets except in the ordinary course of business and any such
contract or commitment shall be terminable prior to closing and Sellers will
advise Purchaser by written notice of any contracts or commitments which it
enters, whether in the ordinary course of business or otherwise and Seller shall
terminate such contracts or commitments prior to closing if Purchaser so
requests;


(x)           Sellers will timely pay all obligations which are due and payable
with respect to the Sellers’ Assets;


(xi)           Sellers will take all necessary action to achieve compliance with
any laws, regulations, ordinances, standards and orders applicable to the
Sellers’ Assets which are enacted after execution of this Agreement and prior to
Closing;


(xii)   Within twenty (20) days following the mutual execution of this
Agreement, Sellers will (a) deliver to Purchaser a UCC-1 search report covering
the name of Sellers and the name of the Facilities, a copy of the existing
surveys with respect to the Real Property prepared (the “Survey”), and (c) if
requested, arrange with the Escrow Agent for the issuance and delivery to
Purchaser and to Purchaser’s attorney of a title report or commitment covering
the Real

 
9

--------------------------------------------------------------------------------

 

property, together with copies of all exception documents referenced therein
(the “Title Commitment”);


(xiii)                      At least five (5) days prior to the Closing Date,
Sellers shall deliver to Purchaser an updated UCC-1 search report;


(xiv)                      Sellers will provide Purchaser within twenty (20)
days following the mutual execution of this Agreement with copies of the
following documents relating to the Real Property and the Facilities to the
extent the same are in Sellers’ possession or reasonable control (collectively,
the “Property Documents”): all environ­mental reports, structural reports and
geological reports, governmental licenses, permits and approvals, service and
maintenance contracts not previously delivered, existing surveys of the Real
Property, wetland reports, soils reports, architectural drawings, engineering
tests and reports, all appraisals prepared for the Real Property and the
Facilities, and all loan documents evidencing the Existing Loans; and


(xv)           If Purchaser assumes the Existing Loans, Sellers shall cooperate
in good faith with Purchaser in obtaining the consent of the Existing Lender to
Purchaser’s assumption of said loans.


(b)           Closing.  On the Closing Date, each Seller agrees to:


(i)           Execute and deliver to Purchaser a good and sufficient Warranty
Deed to the Real Property (including the Facilities) owned by it and bill of
sale with respect to the Personal Property owned by it and such endorsements,
assignments and other instruments of transfer and conveyance as shall be
necessary to transfer and assign Sellers’ Assets to Purchaser as herein
provided;


(ii)           Deliver the Sellers’ Assets to Purchaser in a good condition;


(iii)           Deliver to Purchaser a duly executed assignment of the Lease;


(iv)           Pay its share of the Closing costs described in Paragraph 5;


(v)           Deliver to Purchaser an Assignment and Assumption Agreement in
with respect to any of the Operating Contracts which Purchaser has assumed
pursuant to Paragraph 11 (a) (iv) (the “Operating Contract Assumption
Agreement”);


(vi)           Deliver to Purchaser copies of all guaranties and warranties
pertaining to the construction of the Facilities and the equipping of the
Facilities with the Personal Property and execute in favor of Purchaser such
written assignments as Purchaser shall deem reasonably necessary to cause the
assignment of the beneficial interest under each such warranty and guaranty;


(vii)   Deliver to Purchaser any amendments or updates to the Property Documents
which were previously provided to Purchaser pursuant to Paragraph 10(a) above
and

 
10

--------------------------------------------------------------------------------

 

any additional Property Documents which have been prepared or generated
following the date of the initial delivery of Property Documents as provided
above; and


(viii)                      If Purchaser has assumed the Existing Loans, execute
and deliver to Escrow Agent such documents and instruments as may be reasonably
required by the Existing Lender, in order to provide for Purchaser’s assumption
of the Existing Loans.


(c)           Post-Closing.  After the Closing of this Agreement, Sellers agree
that, at Purchaser’s sole cost and expense, it will take such actions and
properly execute and deliver to Purchaser such further instruments of
assignment, conveyance and transfer as, in the reasonable opinion of counsel for
Purchaser and Sellers, may be reasonably necessary to assure, complete and
evidence the full and effective transfer and conveyance of Sellers’ Assets.




11.           PURCHASER’S COVENANTS


(a)           Pre-Closing.  Between the date hereof and the Closing Date, except
as contemplated by this Agreement or with the consent of Sellers, Purchaser
agrees that:


(i)           Purchaser will not take any action inconsistent with its
obligations under this Agreement or which could hinder or delay the consummation
of the transaction contemplated by this Agreement;


(ii)           Purchaser will proceed with all due diligence and use its best
efforts to obtain all consents and approvals necessary to permit the
consummation of the transaction contemplated by this Agreement and/or necessary
to permit Purchaser to own and Purchaser or Tenant to operate the Facilities;


(iii)           Purchaser will proceed with all due diligence to conduct such
investigations with respect to Sellers’ Assets as it deems to be reasonably
necessary in connection with its purchase thereof, including, but not limited
to, zoning investigations, soil studies, environ­mental assessments, seismic
assessments, wetlands reports, review of all Property Documents provided by
Sellers, investigations of Sellers’ and the Facilities’ operating books and
records and structural inspections, provided, however, no studies or
investigations conducted at the Real Property will be physically intrusive on
the Real Property or the Facilities unless Sellers consent thereto, which
consent shall not be unreasonably withheld (the “Feasibility Review”); provided,
however, nothing herein shall be construed as amending or modifying in any
manner the representations or warranties of Sellers set forth in this Agreement,
which representations and warranties shall be separate from and unaffected by
Purchaser’s Feasibility Review; and provided, further, that Purchaser shall
maintain the confidentiality of any documents or information obtained by it
during the course of its Feasibility Review and shall return the same to Sellers
in the event the transaction provided for herein fails to close for any reason
whatsoever;



 
11

--------------------------------------------------------------------------------

 

(iv)           On or before the expiration of the Feasibility Period (as that
term is defined below), Purchaser will advise Sellers in writing which, if any,
of the Operating Contracts it elects to assume as of the Closing Date; and


(v)           If Purchaser elects to assume the Existing Mortgages, Purchaser
shall proceed with all due diligence and use its best efforts to obtain all
consents and approvals necessary from the Existing Lender to permit the
assumption of the Existing Mortgage and the release of the Sellers from
liability thereunder.


(b)           Closing.  On the Closing Date, Purchaser agrees that it will:


(i)           Pay its share of the Closing costs described in paragraph
10(a)(xxi);


(ii)           Deliver to Sellers the Assignment and Assumption Agreement with
respect to the Operating Contracts which Purchaser has assumed;


(iii)           If Purchaser has assumed the Existing Loans, execute and deliver
to the Escrow Agent such documents and instruments as may be reasonably required
by the Existing Lender in order to provide Purchaser’s assumption of the
Existing Loans; and


(iv)           Pay the balance of the Purchase Price as required pursuant to
Paragraph 2.




12.           MUTUAL


Following the execution of this Agreement, Purchaser and Sellers agree:


(a)           If any event should occur, either within or without the knowledge
or control of Purchaser or Sellers, which would prevent fulfillment of the
conditions to the obligations of any party hereto to consummate the transaction
contemplated by this Agreement, to use its or their reasonable efforts to cure
the same as expeditiously as possible; and


(b)           To cooperate fully with each other in preparing, filing,
prosecuting, and taking any other actions which are or may be reasonable and
necessary to obtain the consent of any governmental instrumentality or any third
party or to accomplish the transaction contemplated by this Agreement.




13.           PURCHASER’S CONDITIONS


All obligations of Purchaser under this Agreement are subject to fulfillment of
each of the following conditions, any one or all or which may be waived in
writing by Purchaser:



 
12

--------------------------------------------------------------------------------

 

(a)           Sellers’ Representations and Warranties True at Closing. Sellers’
representations and warranties contained in this Agreement or in any certificate
or document delivered in connection with this Agreement or the transactions
contemplated herein shall be true in all material respects at and as of the date
of Closing as though such representations and warranties were then again made.


(b)           Sellers’ Performance.  Sellers shall have performed all of its
obligations under this Agreement that are to be performed prior to or at Closing
to the extent the same have not been waived by Purchaser in accordance with the
terms hereof.


(c)           No Defaults.  Sellers shall not be in default, where said default
cannot be cured by Closing, under any mortgage, contract, lease or other
agreement to which any Seller is a party or by which any Seller is bound and
which affects or relates to the Real Property, the Personal Property or the
Facilities.


(d)           Feasibility Review.  Purchaser shall be satisfied with the results
of its Feasibility Review, including but not limited to (i) Purchaser’s approval
of the physical condition of the Real Property and the Facilities, including the
results of any environmental assessment report which Purchaser elects to obtain
at Purchaser’s expense, and (ii) Purchaser’s review and approval of all Property
Documents.  Purchaser shall advise Sellers in writing on or before the date
forty-five (45) days following the mutual execution of this Agreement (the
“Feasibility Period”) of (i) any objections pursuant to its Feasibility Review
and (ii) whether it intends to assume the Existing Loan. Nothing herein shall be
construed as amending or modifying in any manner the representations or
warranties of Sellers set forth in this Agreement, which representations and
warranties shall be separate from and unaffected by Purchaser’s Feasibility
Review except as to any representations or warranties which, during the course
of Purchaser’s Feasibility Review, Purchaser obtains knowledge of falsity or
inaccuracy.  In the event Purchaser elects to terminate this Agreement by reason
Purchaser’s disapproval of is Feasibility Review, Purchaser shall notify Sellers
in writing on or before the expiration of the Feasibility Period, and the
parties shall have no further rights or obligations hereunder, other than
Purchaser’s right to the return of its Earnest Money and Sellers’ obligation to
pay any title cancellation and UCC search fees incurred as a result of such
termination.


(e)           Title Review.  Within twenty (20) days following receipt of the
Title Commitment (together with legible copies of all of the recorded documents
referenced therein as exceptions) and the Survey, Purchaser shall have reviewed
and approved or disapproved those matters reflected on the Title Commitment and
the Survey.  In the event Purchaser objects to any such matters, Purchaser shall
advise Sellers in writing of its objections within said fifteen (15) day period;
provided, however that such objections shall not include those items
specifically excluded in Paragraph 4.  Within ten (10) days of Sellers’ receipt
of Purchaser’s objections, Sellers shall advise Purchaser in writing as to
whether it intends to correct the defects to which Purchaser has objected.  If
Sellers fails to notify Purchaser within said ten (10) day period or timely
notifies Purchaser of its refusal to correct some or all of such defects,
Purchaser shall have ten (10) days following the earlier of (i) the expiration
of said Sellers’ ten (10) day response period or (ii) the date Purchaser
receives Sellers’ notice of refusal, to advise Sellers of its decision to close,
notwithstanding the defects, or to terminate this Agreement.  In the event of
any such termination, neither party shall have any further rights or obligations
hereunder, other than Sellers’ obligation to return or to direct

 
13

--------------------------------------------------------------------------------

 

the return of Purchaser’s Earnest Money.  Any approval of the Title Commitment
shall be subject to Purchaser’s review of and approval of any additional title
matters which may be reflected in the update to the Title Commitment which
Sellers shall provide to Purchaser following the completion of the Facilities
improvements. Any matter reflected in the Title Commitment or the Survey not
objected to in accordance with the terms hereof shall be deemed accepted by
Purchaser;


(f)           Title Policy.  The Title Insurer shall issue to Purchaser as of
the date of Closing, an ALTA Owner’s extended coverage policy of title insurance
for the Real Property and the Facilities issued on ALTA 2006 form (the “Title
Policy”) with a value of not less than the amount of the Purchase Price
(excluding that portion allocated to the purchase of the Personal Property)
insuring Purchaser’s interest in the Real Property and the Facilities, and
subject to no exceptions other than those of the usual printed exceptions (the
Survey, and mechanics lien exceptions being specifically unacceptable to
Purchaser) and those exceptions to which Purchaser has not objected as provided
for in Paragraph 13(g) above.


(g)           UCC Search.  On or before the Closing Date, Purchaser shall be
satisfied with the results of the UCC search conducted by Sellers pursuant to
Paragraph 10(a).


(h)           Board Approval.  On or before the end of the Feasibility Period,
Purchaser shall have obtained any required approval of its Board of Directors to
the acquisition of the Sellers’ Assets pursuant to the terms of this Agreement.


In the event any of the foregoing conditions are not satisfied or are not
otherwise waived by Purchaser prior to the applicable period for satisfaction or
waiver, Purchaser shall have the right to terminate this Agreement in accordance
with the provisions of Paragraph 17 and in such event Purchaser shall receive a
full refund of its Earnest Money together with any interest earned thereon.




14.           SELLERS’ CONDITIONS


All obligations of Sellers under this Agreement are subject to the fulfillment,
prior to or at Closing, of each of the following conditions, any one or all of
which may be waived by Sellers in writing:


(a)           Purchaser’s Representations and Warranties True at
Closing.  Purchaser’s representations and warranties contained in this Agreement
or in any certificate or document delivered in connection with this Agreement or
the transactions contemplated herein shall be true in all material respects at
and as of the date of Closing as though such representations and warranties were
then again made.


(b)           Purchaser’s Performance.  Purchaser shall have performed its
obligations under this Agreement that are to be performed prior to or at Closing
to the extent the same have not been waived by Sellers in accordance with the
terms hereof.



 
14

--------------------------------------------------------------------------------

 

In the event any of the foregoing conditions are not satisfied or are not
otherwise waived by Purchaser prior to the applicable period for satisfaction or
waiver, Sellers shall have the right to terminate this Agreement in accordance
with the provisions of Paragraph 17 and in such event Purchaser shall receive
full refund of its Earnest Money together with any interest earned thereon.




15.           SELLERS’ INDEMNIFICATION


Sellers shall indemnify, defend and hold Purchaser harmless from and against:


(a)           Except as otherwise provided in this Agreement, any and all
obligations relating to the ownership of Sellers’ Assets and the operation of
the Facilities which exist at the Closing Date, including, but not limited to
any obligations under the Lease, or the Operating Contracts which Purchaser
elects to assume at Closing;


(b)           Any and all damage, loss or liability arising from and after the
Closing Date under any of the Operating Contracts which Purchaser does not
assume at Closing;


(c)           Any and all damage, loss, or liability resulting from any
misrepresentation of a material fact, breach of warranty or nonfulfillment of
any agreement on the part of Sellers under this Agreement or from any
misrepresentation in any certificate furnished or to be furnished to Purchaser
hereunder;


(d)           Any and all liability or loss arising out of or relating to any
failure in connection with the transaction contemplated herein to comply with
the requirements of any laws or regulations relating to bulk sales or transfers;
and


(e)           Any and all actions, suits, proceedings, demands, assess­ments,
judgments, reasonable costs, and other reasonable expenses, including, but not
limited to, reasonable attorney’s fees, incident to any of the foregoing.


(f)           For purposes of Paragraph 15(a), an obligation shall be deemed to
“exist” as of the Closing Date if it relates to events which occurred prior to
the Closing Date even if it is not asserted until after the Closing Date.




16.           PURCHASER’S INDEMNITY


Purchaser shall indemnify, defend and hold Sellers harmless from and against:


(a)           Except as otherwise provided in this Agreement, any and all
obligations relating to the ownership of the Sellers’ Assets and the operation
of the Facilities from and after the Closing Date, including, but not limited
to, any obligations under any of the Resident Agreements or

 
15

--------------------------------------------------------------------------------

 

Operating Contracts which Purchaser elects to assume at Closing and any
obligations with respect to the Resident Deposits;


(b)           Any and all damage, loss or liability resulting from any
misrepresentation of a material fact, breach of warranty or non-fulfillment of
any agreement on the part of Purchaser under this Agreement or from any
misrepresentation in any certificate furnished or to be furnished to Sellers
hereunder;


(c)           Any and all damage, loss or liability resulting from the conduct
by or the negligence or willful misconduct of Purchaser in performing its
Feasibility Review; and


(d)           Any and all actions, suits, proceedings, demands, assessments,
judgments, reasonable costs and other reasonable expenses, including, but not
limited to, reasonable attorney’s fees, incident to any of the foregoing.




17.           TERMINATION


(a)           This Agreement may be terminated and the transaction contemplated
herein abandoned at any time prior to Closing:


(i)           By mutual agreement of the parties;


(ii)   By Sellers, if any of the conditions set forth in Paragraph 14 shall have
become incapable of fulfillment prior to the Closing Date or such earlier date
as may be specifically provided for the performance thereof (as the same may be
extended) through no fault of Sellers and the same shall not have been waived by
Sellers;


(iii)   By Purchaser, if any of the conditions set forth in Paragraph 13 shall
have become incapable of fulfillment prior to the Closing Date or such earlier
date as may be specifically provided for the performance thereof (as the same
may be extended) through no fault of Purchaser and the same shall not have been
waived by Purchaser;


(iv)           By either Sellers or Purchaser in the event of a material breach
by the other party of its obligations hereunder; or


(v)           If the Closing has not occurred by July 31, 2007 (the “Outside
Closing Date”), unless extended by mutual written agreement of the parties.


(b)           In the event that prior to the Closing Date, a material portion of
the Real Property, the Facilities or the Personal Property shall have been
damaged or destroyed by fire or other casualty, or shall have been taken or
condemned by any public or quasi-public authority under the power of eminent
domain, Purchaser shall have the right to terminate this Agreement on written
notice to Sellers.  In the event Purchaser elects not to terminate its rights
hereunder, then Sellers shall assign to Purchaser all of its rights to any
insurance proceeds or condemnation award and all

 
16

--------------------------------------------------------------------------------

 

claims in the connection therewith. In the event Purchaser exercises its
termination rights hereunder, the parties shall have no further rights or
obligations hereunder other than Purchaser’s right to the return of its Earnest
Money.


(c)           Neither party to this Agreement may claim termination or pursue
any other remedy referred to in Paragraph 17(a) on account of a breach of a
condition, covenant or warranty by the other, without first giving such other
party written notice of such breach and not less than ten (10) days within which
to cure such breach.  The Closing Date shall be postponed, if necessary, to
afford such opportunity to cure; provided, however, in no event shall the
Closing Date be postponed beyond the Outside Closing Date.


(d)           In the event the Closing has failed to occur as a result of a
material breach by Purchaser of its obligations hereunder resulting in Sellers
electing to terminate this Agreement under Paragraph 17(a) (iv) or (v), Sellers’
sole remedy shall be to retain Purchaser’s Earnest Money as full and complete
liquidated damages, the parties acknowledging and agreeing that the amount of
damages which Sellers may incur as a result of such termination may be difficult
to ascertain and that the amount of the Earnest Money is a reasonable and fair
estimate thereof, after which the parties shall have no further rights or
obligations hereunder.


(e)           In the event the Closing has failed to occur as a result of a
material breach by Sellers of its obligations hereunder resulting in Purchaser
electing to terminate this Agreement under Paragraph 17(a) (iv) or (v),
Purchaser shall have the right either to (i) terminate this Agreement and
receive a full refund of its Earnest Money, together with all interest accrued
thereon, after which neither party shall have any further rights or obligations
hereunder or (ii) seek specific performance of Sellers’ obligations hereunder or
damages for Sellers’ breach of its obligations hereunder. In the event Purchaser
elects to terminate this Agreement as a result of a failure of any of the
Purchaser’s conditions hereunder, as provided for in Paragraph 17(a) (iii),
Purchaser shall be entitled to a full refund of its Earnest Money deposit
together with any interest accrued thereon.




18.           [RESERVED].




19.           [RESERVED].




20.           [RESERVED].




21.           NOTICES


Any notice, request or other communication to be given by any party hereunder
shall be in writing and shall be sent by registered or certified mail, postage
prepaid, by overnight courier guaranteeing overnight delivery or by facsimile
transmission (if confirmed verbally or in writing by mail as aforesaid), to the
following address:

 
17

--------------------------------------------------------------------------------

 



To Seller:                                c/o Wegman Companies, Inc.
550 Latona Road, Building A
Rochester, New York 14626-2730
Attention:  Philip R. Wegman
Telephone No.:  (716) 225-7370
Facsimile No.:   (716) 225-0887


with a copy to:                      Phillips Lytle LLP
1400 First Federal Plaza
Rochester, New York  14614
Attention:  Thomas R. Burns, Esq.
Telephone No.:  (585) 238-2001
Facsimile No.:   (585) 232-7866


To Purchaser:                        Emeritus Corporation
3131 Ellicott Avenue, Suite 500
Seattle, Washington  98121
Attention:  Eric Mendelsohn, Director of Real Estate
                  and Legal Affairs 
Telephone No.:  (206) 301-4493
Facsimile No.:   (206) 357-7388


With a copy to:                     Davis Wright Tremaine LLP
1201 Third Avenue, Suite 2200
Seattle, Washington  98101
Attention:  Jim Greenfield, Esq.
Telephone No.: (206 757-8055
Facsimile No.: (206) 757-7055


Notice shall be deemed given three (3) business days after deposit in the mail,
on the next day if sent by overnight courier and on receipt if sent by facsimile
(and confirmed verbally or by mail as aforesaid).




22.           SOLE AGREEMENT


This Agreement may not be amended or modified in any respect whatsoever except
by instrument in writing signed by the parties hereto. This Agreement
constitutes the entire agreement between the parties hereto and supersedes all
prior and contemporaneous negotiations, discussions, writings and agreements
between them.  Time is of the essence.





 
18

--------------------------------------------------------------------------------

 

23.           SUCCESSORS


The terms of this Agreement shall be binding upon and inure to the benefit of
and be enforceable by and against the heirs and successors of the parties
hereto, it being specifically understood and agreed that Purchaser shall have
the right to assign in whole or in part its rights and obligations hereunder to
any affiliated entity or any entity which is sponsored by Purchaser; provided no
such assignment shall relieve Purchaser of its obligations hereunder.




24.           CAPTIONS


The captions of this Agreement are for convenience of reference only and shall
not define or limit any of the terms or provisions hereof.




25.           SURVIVAL


All covenants, warranties and representations of Purchaser and Sellers herein
shall survive for two years after Closing other than Sellers’ representation and
warranty in Paragraph 7.1., which shall survive for the applicable statute of
limitations period.




26.           GOVERNING LAW


This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.




27.           SEVERABILITY


Should any one or more of the provisions of this Agreement be determined to be
invalid, unlawful or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.




28.           COUNTERPARTS


This Agreement may be executed in any number of counterparts, each of which
shall be an original; but such counterparts shall together constitute but one
and the same instrument.




29.           THIRD PARTY BENEFICIARY


The provisions of this Agreement are not intended to confer any benefits upon
any person or entity not a party to this Agreement.

 
19

--------------------------------------------------------------------------------

 





30.           ATTORNEY’S FEES


Should either party institute any action or proceeding to enforce or interpret
this Agreement or any provision hereof, for damages by reason of any alleged
breach of this Agreement or of any provision hereof, or for a declaration of
rights hereunder, the prevailing party in any such action or proceeding shall be
entitled to receive from the other party all costs and expenses, including
reasonable attorneys’ and other fees, incurred by the prevailing party in
connection with such action or proceeding.  The term “attorneys’ and other fees”
shall mean and include attorneys’ fees, accountants’ fees, and any and all other
similar fees incurred in connection with the action or proceeding and the
preparations therefor.  The term “action or proceeding” shall mean and include
actions, proceedings, suits, arbitrations, appeals and other similar
proceedings.


[Signatures of the parties on following page]

 
20

--------------------------------------------------------------------------------

 
      
         

IN WITNESS WHEREOF, the parties hereby execute this Agreement as of the day and
year set forth opposite each party’s signature below with the last date
constituting the date of mutual execution of this Agreement.


Dated:                      June 8,
2007                                                                PURCHASER:


EMERITUS CORPORATION,
a Washington corporation




By: /s/ Eric
Mendelsohn                                                                


Its: Director of Real Estate and Legal Affairs






Dated:                      June 7,
2007                                                                SELLER:


WEGMAN/MANOR NUMBER ONE, LLC




By: /s/ Philip R.
Wegman                                                         
                        Philip R. Wegman, Manager



WEGMAN/MANOR NUMBER TWO, LLC




By: /s/ Philip R.
Wegman                                                                
                        Philip R. Wegman, Manager




WEGMAN/MANOR NUMBER THREE, LLC




By: /s/ Philip R.
Wegman                                                                
                        Philip R. Wegman, Manager




WEGMAN/MANOR NUMBER FOUR, LLC




By: /s/ Philip R. Wegman
                        Philip R. Wegman, Manager



      
        
        
 
        
      
      
          
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Facilities






Colonie Manor
626 Watervliet Shaker Road
Latham, New York  12110
Bassett Park Manor
111 St. Gregory Court
Williamsville, New York  14221
   
Bassett Manor
245 Bassett Road
Williamsville, New York  14221
Woodland Manor
505 Clubhouse Road
Vestal, New York  13850
   
Westside Manor
4055 Long Branch Road
Liverpool, New York  13090
Eastside Manor
7164 East Genesee Street
Fayetteville, New York  13066
   
Bellevue Manor
4330 Onondaga Boulevard
Syracuse, New York  13219
Westside Manor
1404 Long Pond Road
Rochester, New York  14626
   
Perinton Park Manor
100 Chardonnay Drive
Fairport, New York  14450
 




      
     
 
 

--------------------------------------------------------------------------------

 

